Citation Nr: 0502717	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  97-10 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for retinitis pigmentosa.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from May 1978 to February 
1980.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  The RO denied the veteran's petition to 
reopen his previously denied claim for service connection for 
retinitis pigmentosa.

The veteran's claim for service connection for retinitis 
pigmentosa was first considered and denied by the RO in an 
unappealed June 1993 rating decision.  See 38 U.S.C.A. 
§ 7105(c) (West 2002) (if a notice of disagreement (NOD) is 
not filed within one year of notice of the RO's decision, the 
RO's determination becomes final and binding based on the 
evidence then of record).  See also 38 C.F.R. §§ 20.200, 
20.201, 20.300, 20.302 (2003), etc.  

Although, in the July 1996 rating decision at issue, the RO 
discussed the previous denial of the veteran's claim in June 
1993, the RO did not determine whether new and material 
evidence had been received to reopen this claim.  
Nevertheless, the Board must make this threshold preliminary 
determination, because this affects the Board's jurisdiction 
to reach the underlying claim and adjudicate the merits of it 
on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  See also Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001).  So the issue on appeal is 
whether new and material evidence has been received to reopen 
the claim for service connection for retinitis pigmentosa.

Unfortunately, before making this determination, further 
development of the evidence is required.  So, for the reasons 
discussed below, this claim is being remanded to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify you if further action is required on your part.

Note also that, in a July 1999 statement by his 
representative, the veteran requested a Board hearing at the 
RO.  But he later contacted the RO in January 2003 indicating 
that he no longer wanted a hearing before the Board.  And 
there are no other outstanding hearing requests of record, so 
his request for a hearing is withdrawn.  
See 38 C.F.R. § 20.704(e) (2003).


REMAND

On November 9, 2000, the President signed into law the VCAA.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (2004).  The 
implementing regulations are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  The VCAA potentially 
applies to all pending claims for VA benefits, and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim for 
benefits.  Changes potentially relevant to this particular 
claimant's appeal include the establishment of specific 
procedures for advising him and his attorney of information 
required to substantiate the claim, a broader VA obligation 
to obtain relevant records and advise them of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on the 
claim.

A preliminary review of the claims file does not indicate the 
appellant was properly advised of the changes brought about 
by the VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  
The Board is well aware that he was provided a VCAA letter in 
April 2002, containing a brief explanation of VA's duties to 
notify and assist, as well as the evidence necessary to 
establish a claim for service connection (i.e., on the 
merits).  But the RO failed to properly inform him of the 
evidence needed to substantiate his petition to reopen - 
which, as mentioned, is the threshold preliminary 
determination.  Only if there is new and material evidence 
will the Board, in turn, reach a merits adjudication.  So 
where, as here, the initial VCAA notice was deficient for 
this important reason, another VCAA letter must be issued to 
correct this procedural due process problem before the Board 
can decide the case.  Cf. Huston v. Principi, 17 Vet. App. 
195 (2003).

Likewise, the RO failed to provide an adequate explanation of 
the VCAA, including notice to the appellant of his rights and 
responsibilities under this law and whose ultimate 
responsibility - his or VA's, it is in obtaining the 
supporting evidence.  And mere notification of the provisions 
of the VCAA, without a discussion of his rights and 
responsibilities, VA's responsibilities, 
and the necessary evidence to be obtained with regard to the 
specific issue before the Board, is insufficient to comply 
with the VCAA.  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).

As a consequence, the appellant's claim was certified to the 
Board without him being given appropriate notice of the 
evidence necessary to substantiate his claim, his rights and 
responsibilities under the VCAA, and VA's responsibilities 
under this law.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (failure by the BVA to enforce compliance with the 
requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a 
claimant of the information or evidence necessary to 
substantiate a claim, as well as to inform a claimant of 
which evidence the VA will seek to provide and which evidence 
the claimant is to provide, is remandable error).  The Board 
cannot correct this procedural due process defect; rather, 
the RO must.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Review the claims file and ensure 
that all notification and development 
required by the VCAA is completed 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002).  This 
includes written notice of the evidence, 
if any, the appellant is expected to 
provide in support of his petition to 
reopen his previously denied claim of 
entitlement to service connection for 
retinitis pigmentosa, and the evidence, 
if any, the RO will obtain for him.  Also 
advise him that he should submit any 
relevant evidence in his possession 
concerning this claim.  See 38 C.F.R. 
§ 3.159(b).  See also Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 
(2002). 

As well, the VCAA notice must apprise the 
appellant of the provisions of this law, 
specifically concerning his petition to 
reopen his previously denied claim of 
entitlement to service connection for 
retinitis pigmentosa.  The prior 
notification, in the April 2002 letter, 
was insufficient.  The VCAA notification 
also must apprise him of the kind of 
information and evidence needed from him, 
and what he could do to help his claim, 
as well as his and VA's responsibilities 
in obtaining evidence.  And he must be 
given an opportunity to supply additional 
information, evidence, and/or argument in 
response and to identify additional 
evidence for VA to obtain regarding his 
claim.  The RO should then obtain any 
referenced records and associate them 
with the other evidence in the claims 
file.

2.  Then readjudicate the appellant's 
petition to reopen his previously denied 
claim of entitlement to service 
connection for retinitis pigmentosa in 
light of any additional evidence obtained 
since issuance of the most recent 
supplemental statement of the case (SSOC) 
in April 2004.  If the claim continues to 
be denied, send him and his attorney 
another SSOC and give them time to 
respond to it before returning the case 
to the Board for further appellate 
consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The appellant is free to submit any additional evidence 
and/or argument he desires to have considered in connection 
with his current appeal.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  No action is required of him until he is 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




